Citation Nr: 1715443	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO. 14-43 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for bronchial pneumonia and asthma and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel
INTRODUCTION

The Veteran served in the U.S. Navy from February 1979 to March 1979.

This matter came before the Board of Veterans' Appeals (Board) on appeal from June 2012 and June 2013 decisions of the Roanoke, Virginia, Regional Office (RO). In July 2015, the Veteran was afforded a hearing at the VA Central Office before the undersigned Veterans Law Judge. A hearing transcript is in the record.

As to the issue of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for bronchial pneumonia and asthma, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In May 2006, VA denied service connection for bronchial pneumonia and asthma. The Veteran was informed in writing of the adverse determination and his appellate rights in May 2006. He did not submit a notice of disagreement (NOD) with the decision.

2. The May 2006 rating decision is final. 

3. Evidence associated with the claims file since the May 2006 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.

4. With resolution of the doubt in his favor, the Veteran's bronchial pneumonia and asthma originally manifested during service.


CONCLUSIONS OF LAW

1. The May 2006 rating decision that denied service connection for bronchial pneumonia and asthma is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. New and material evidence sufficient to reopen the Veteran's claim has been presented. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2016).

3. The criteria for service connection for bronchial pneumonia and asthma have been met. 38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Generally, absent the filing of an NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE). 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In May 2006, the RO denied service connection for bronchial pneumonia and asthma because the evidence indicated that the Veteran's asthma existed prior to service and there was no evidence that the condition permanently worsened as a result of service. The Veteran was informed in writing of the adverse decision and his appellate rights in May 2006. He did not submit an NOD. 

The evidence received prior to the May 2006 rating decision reflects that the Veteran was treated in-service for asthma and pneumonia three times in February 1979. In a February 1979 service treatment record he was diagnosed with asthma and pneumonia. In March 1979, a Medical Board opinion stated the disorder preexisted service and recommended the Veteran be discharged from service. 

New and material evidence pertaining to the issue of service connection for bronchial pneumonia and asthma was not received by VA or constructively in its possession within one year of written notice of the May 2006 rating decision. Therefore, that decision became final. 38 C.F.R. § 3.156(b). 

The additional documentation received since May 2006 includes a VA examination, hearing testimony, statements from the Veteran, VA treatment records, and private treatment records. The record now includes multiple statements from the Veteran indicating that he did not have asthma prior to service and that his asthma was caused by marching in cold temperatures, in part reiterating prior contentions. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). Here, the newly-submitted evidence is of such significance that, when considered for the limited purpose of reopening the Veteran's claim, it raises a reasonable possibility of substantiating his claim for service connection when considered with the previous evidence of record. As new and material evidence has been received, the Veteran's claim for entitlement to service connection for bronchial pneumonia and asthma is reopened. 

II. Service Connection

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. Only such conditions as are recorded in the examination reports are to be considered as noted. 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304. 

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected. See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The provisions of 38 C.F.R. § 3.304(b) clarify that the term "noted" denotes "[o]nly such conditions as are recorded in the examination reports" and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Cotant v. Principi, 17 Vet. App. 116 (2003). 

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been found sound upon entry. The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable (obvious or manifest) evidence that the veteran's disability was both preexisting and not aggravated (i.e., increased in severity beyond its natural progression) by service. If this burden is met, then the veteran is not entitled to service connection benefits. However, if the Government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The report of the Veteran's February 1979 physical examination for service entrance states that the Veteran's sinuses, lungs and chest were normal. No bronchial disorder or asthma were diagnosed or otherwise identified. Therefore, the presumption of soundness attaches. 38 U.S.C.A. § 1111; 38 C.F.R. § 304(b). 

Service treatment records from February 1979 note statements by the Veteran that his asthma preexisted his service. A March 1979 Medical Board opinion determined, based on statements from the Veteran, that his asthma existed prior to service. An April 2012 VA examination states that the Veteran's asthma was not aggravated by service. 

The record, however, contains multiple statements in August 2012, February 2013, March 2013, and January 2014, all in part claiming that his current condition arose as the result of his in-service pneumonia and asthma attack. In his July 2015 hearing testimony, the Veteran stated that he did not have asthma prior to service and experienced shortness of breath as a result of strenuous marching, in the middle of winter during basic training. 

The presumption is not rebutted as there is no clear and unmistakable evidence that the Veteran's bronchial disorder and asthma both preexisted and were not aggravated by service. Wagner, 307 F.3d at 1096. The claim is therefore one for service connection. Id.

November 2011 VA treatment records state the Veteran has asthma. An April 2012 VA examination also states the Veteran has a diagnosis of asthma. This examiner also states the Veteran's condition preexisted service, however, the examination is of no probative value since it ignores the presumption of soundness. A private medical treatment record from August 2012 states the Veteran had a diagnosis of acute bronchitis. Service treatment records from February 1979 indicate an in-service asthma attack and pneumonia. Statements from the Veterans July 2015 hearing indicate the Veteran experienced an asthma attack following cold weather marching. 

Regarding the characteristics of clear and unmistakable evidence, 'the word 'unmistakable' means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable. Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing Webster's New World Dictionary 1461 (3rd Coll. ed. 1988) (other citations omitted). 

The Courts have also observed that the standard of proof for rebutting the presumption of soundness is not merely evidence that may be termed "cogent and compelling," or amounting to a sufficient showing, but evidence that is clear and unmistakable or, undebatable. Further, the question is not whether the Secretary has sustained a burden of producing evidence, but whether the evidence as a whole, clearly and unmistakably demonstrates that the injury or disease existed prior to service. Cotant v. Principi, 17 Vet. App. 116, 132 (2003), citing Vanerson. 
It is interesting to note that at the time of his enlistment, the Veteran specifically denied then having "asthma," and "shortness of breath" in his "Report of Medical History" questionnaire of February 1979. At that time, the Veteran also indicated that he was "in excellent health." However, within days of his enlistment that same month, a military medical examiner recorded that the Veteran reported a "history of asthma. Last attack 2 months ago." In sum, for whatever reason he may have had at the time of his enlistment, the Veteran plainly lied as to his medical history.

However, the Veteran was discharged for medical reasons, not because of any basis akin to fraudulent enlistment, such that may result in forfeiture of benefits. In these circumstances, the Board must grant the appeal. The Veteran is presently competent as a layperson to assert that his asthma began in service following outdoor training exercises. Although the service department medical board found that the Veteran's asthma preexisted service, there are no supporting medical records which clearly and unmistakably indicate preexistence. The Veteran's service treatment records show evidence of in-service complaints of an asthma attack and the Veteran has a current diagnosis for asthma. 

In light of the evidence, the Board is compelled to grant the benefit. 38 U.S.C.A. 
§§ 1110, 1111, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


ORDER

Service connection for bronchial pneumonia and asthma is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


